t c memo united_states tax_court thomas d porter petitioner v commissioner of internal revenue respondent docket no filed date after p failed to file a timely return for tax_year r determined a deficiency and additions to tax under sec_6651 and i r c for failure_to_file on time and failure to pay on time respectively and an addition_to_tax under sec_6654 i r c for failure to pay estimated_tax p subsequently prepared and filed a joint_return for tax_year showing no deficiency but claiming an overpayment derived from carryovers of unused overpayments from prior years and requested a refund r conceded the deficiency and additions to tax but denied the refund claim arguing that credits for unused overpayments for prior years were barred by the statute_of_limitations held p is not entitled in these proceedings to a refund for tax_year on account of a claimed overpayment arising from unused overpayments for prior years because the timeliness of the claims for credit for the unused overpayments is in dispute held further the court has no jurisdiction to consider the timeliness of the claims for credit for unused overpayments for tax years not properly before it gerald l brantley and william r leighton for petitioner jeffrey d heiderscheit and t richard sealy iii for respondent memorandum findings_of_fact and opinion wherry judge this case is before the court on a petition for redetermination of an alleged federal_income_tax deficiency additions to tax under sec_6651 for failure_to_file on time and sec_6651 for failure to pay on time and an addition_to_tax under sec_6654 for failure to pay estimated_tax respondent has conceded the deficiency and the additions to tax the sole issue for decision is whether petitioner is entitled to a refund resulting from a claimed overpayment that arises from unused overpayments from prior years taking and receiving credit for the claimed overpayments according to respondent is barred by the statute_of_limitations 1unless otherwise indicated all section references are to the internal_revenue_code as amended and in effect for the taxable_year at issue findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in texas at the time he filed the petition petitioner who received an m b a in finance from the university of north dakota in is self-employed as an investment adviser and specializes in selling mortgage-backed_securities petitioner holds licenses to sell insurance commodities futures and securities he provides his investment services through firms that are members of the national futures association the futures industry’s regulatory authority petitioner is married and his wife is employed and has income_tax withheld from her income petitioner and his wife make estimated_tax payments toward their tax_liabilities petitioner has exhibited a pattern going back to at least of late filing of income_tax returns that is in part a result of financial transactions which tend to cause carryovers to subsequent tax years petitioner did not timely file his individual income_tax returns for tax_year sec_2002 and even after taking into consideration the extensions of time to file to october of the following year which were granted as to each of the four returns though he received an extension of time until date to file his return petitioner failed to make such a filing for over a year after that date on date respondent mailed to petitioner a notice of an absence of any record of petitioner’s return having been received on date respondent filed a substitute for return for petitioner’s tax_year finally on date respondent issued petitioner a statutory_notice_of_deficiency determining an alleged income_tax deficiency for tax_year of dollar_figure and the following additions to tax dollar_figure under sec_6651 for failure_to_file on time dollar_figure under sec_6651 for failure to pay on time and dollar_figure under sec_6654 for failure to pay estimated_tax petitioner timely filed a petition with this court on date requesting a trial in san antonio texas in the petition petitioner disputed the asserted deficiency and argued that respondent had failed to include a pre-payment credit in the amount of dollar_figure and deductions expenses credits and other tax benefits that petitioner is entitled to the petition further stated that a joint_return is being prepared and promised that when such return is filed it will show an overpayment of income_tax not a deficiency petitioner eventually submitted a joint income_tax return for tax_year bearing a signature date of date to respondent’s counsel sometime after date the return showed a total federal income and self-employment_tax liability for of dollar_figure and an overpayment of dollar_figure all of which petitioner requested be refunded to him this overpayment arises in part because of a claimed payment of dollar_figure consisting of estimated_tax payments and an amount applied from return respondent has accepted this return as filed aside from payment credits carried forward from prior years and conceded that petitioner has no tax_deficiency for tax_year accordingly petitioner is not liable for additions to tax for tax_year under i r c sec_6651 or sec_6654 a trial was held in san antonio texas on date to determine whether petitioner is entitled to a refund of the alleged overpayment of dollar_figure as shown on his delinquent tax_return opinion at the trial and in his posttrial briefs and other filings petitioner traces the claimed payment of dollar_figure to unused credits from tax_year sec_2002 and respondent acknowledges that petitioner’s tax_payments made toward his tax_year may be claimed but argues that credit for overpayments relating to tax_year sec_2002 and is now barred by the period of limitations prescribed in sec_6511 the so- called lookback rule respondent claims that petitioner filed a joint_return for on date and for on date if the and tax returns were in fact filed on these dates sec_6511 will apply that section limits the amount of the credit to an amount not to exceed the portion of the tax paid within years plus the period of any extension of time for filing the return that limitation would deny petitioner any credit for payments made towards and in excess of hi sec_2002 and tax_liability petitioner disagrees with respondent on when he filed hi sec_2002 and returns petitioner claims he filed hi sec_2002 form_1040 on date a date within three years of the due_date and his form_1040 on date a date within three years of the due_date if petitioner is correct about the dates when these two returns were filed then the entire amount of overpayment in each of the tax_year sec_2002 and would be available as a credit in tax_year since both the and returns requested the respective overpayment to be carried forward to the succeeding year the disagreement between respondent and petitioner on the filing dates for petitioner’ sec_2002 and returns results from their dispute over what constituted the filing of those returns 2because petitioner does not claim to have made any payments with respect to his tax_year sec_2002 and after the respective dates on which the returns for those years were originally due the 2-year lookback period of sec_6511 would also not help him petitioner admits that he did not mail hi sec_2002 form_1040 to the irs instead petitioner states that he delivered hi sec_2002 form_1040 to irs agent gutierrez on date similarly petitioner did not mail his form_1040 to the irs rather he delivered it to the office of irs agent gutierrez respondent contends that even if petitioner had hand-delivered his returns as he alleges that hand-delivery would not have constituted filing within the meaning of the internal_revenue_code petitioner urges us to find that hi sec_2002 and returns were filed when he hand-carried them to agents of the irs as instructed moreover he delivered each return within three years of the due_date including extensions hence petitioner is entitled to refund of the overpayment claimed on his form_1040 respondent on the other hand points out that the claimed overpayment in question is in fact derived from carryovers of overpayments from prior tax years without overpayments in those prior non-petitioned tax years there can be no carryover to the petitioned year respondent asserts that we have no jurisdiction to determine the existence of or refundability of any overpayments due to petitioner for any year other than we agree with respondent we are a court of limited jurisdiction and may exercise our jurisdiction only to the extent provided by congress see sec_7442 see also 114_tc_519 our jurisdiction to redetermine a deficiency is premised on the issuance of a valid notice_of_deficiency followed by a timely filing of a petition see gaf corp subs v commissioner supra pincite once validly exercised our jurisdiction extends to the entire subject matter of the correct_tax for the taxable_year 85_tc_527 including the taxpayer’s claim of an overpayment_of_tax see sec_6512 however sec_6512 circumscribes the grant of our refund jurisdiction under sec_6512 by the lookback rule_of sec_6511 99_tc_475 affd without published opinion 23_f3d_406 6th cir in determining the correct_tax for the taxable_year sec_6214 allows us to consider such facts with relation to the taxes for other years as may be necessary but explicitly deprives us of jurisdiction to determine whether or not the tax for any other year has been overpaid or underpaid we have previously construed sec_6214 as granting us the authority for computing as distinguished from ‘determining ’ the correct_tax liability for a year not in issue when such a computation is necessary to a determination of the correct_tax liability for a year that has been placed in issue 61_tc_436 affd without published opinion 510_f2d_970 3d cir thus we have exercised this grant of authority in considering adjustments such as net operating losses relating to nondeficiency years see 95_tc_437 95_tc_257 40_tc_774 however petitioner asks us to do much more than merely compute the correct_tax liability for a nondeficiency year he exhorts us to order a refund for the deficiency year based on a finding of an overpayment that in turn results from crediting overpayments from nondeficiency years that according to petitioner remained unused and for which he timely claimed credit we read sec_6214 as preventing us from doing so see 320_us_418 decided under the predecessor of present sec_6214 petitioner has not been issued a notice_of_deficiency for tax_year or the only tax_year before us is deciding whether petitioner may carry forward unused overpayments from his tax_year sec_2002 and to his tax_year would require us to make the following determinations that such overpayments were in fact made and remained unused that petitioner’s hand delivery of hi sec_2002 and tax returns constituted the filing of such returns and that such filings were timely under the lookback rule_of sec_6511 however the jurisdiction of this court under sec_6512 with respect to determining an overpayment is limited to the taxable_year before the court because the year sec_2002 and are not before the court we have no jurisdiction to determine whether petitioner in fact overpaid hi sec_2002 and taxes and if so whether such overpayment may be credited refunded or applied to the tax_year which is before the court in this proceeding 100_tc_374 we lack jurisdiction to make the determinations that are a prerequisite for ruling favorably on petitioner’s claim_for_refund for tax_year therefore we hold that petitioner is not entitled to any refund for tax_year in these proceedings the court has considered all of petitioner’s contentions arguments requests and statements to the extent not discussed herein we conclude that they are meritless moot or irrelevant to reflect the foregoing an appropriate decision will be entered
